 

Exhibit 10.1                JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT dated as of March 1, 2011 (this “Agreement”) is executed
by Wells Fargo Bank, National Association (the “New Lender”).
 
WHEREAS, Fortegra Financial Corporation (“Fortegra”) and LOTS Intermediate Co.
(“LOTS”; collectively with Fortegra, the “Borrowers”) have entered into that
certain Revolving Credit Agreement dated as of June 16, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrowers, the financial institutions from time to
time party thereto as Lenders (the “Lenders”), SunTrust Bank, in its capacity as
Administrative Agent (the “Administrative Agent”) and the lenders from time to
time party thereto (the “Lenders”) ; and
 
WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrowers have
requested that the Aggregate Revolving Commitments under the Credit Agreement
increase by $30,000,000.00; and
 
WHEREAS, the New Lender desires to become a Lender under the Credit Agreement as
provided in Section 2.21 of the Credit Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by the parties hereto, the parties hereto hereby agree
as follows:
 
Section 1. Joinder. Effective as of the date hereof, the New Lender acknowledges
and agrees that it shall be a Lender under the Credit Agreement, with a
Revolving Commitment in the maximum principal amount of $30,000,000.00, all as
if the New Lender were an original Lender under and signatory to the Credit
Agreement having a Revolving Commitment in such amount. In addition to the
foregoing, on the date hereof, the New Lender agrees to purchase from the other
Lenders its Pro Rata Share (as determined after giving effect to the increase of
Revolving Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Lenders, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such New Lender plus
(B) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans on the day other than the
last day of an Interest Period.
 
Section 2. Representations, Warranties and Agreements of the New Lender.
 
(a)    Generally. The New Lender (i) represents and warrants to the
Administrative Agent, the Lenders and the Borrowers that it is legally
authorized to enter into this Agreement and to become a Lender under the Credit
Agreement; (ii) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit analysis
and decision to become a Lender; and (iii) appoints and authorizes the
Administrative Agent to take such action as contractual representative on the
New Lender's behalf and to exercise such powers under the

1

--------------------------------------------------------------------------------

 

Credit Agreement and the other Loan Documents as are specifically delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.
 
(b)    Representations to Administrative Agent and Lenders. The New Lender makes
and confirms to the Administrative Agent and the Lenders all of the
representations, warranties and covenants of a Lender under the Credit
Agreement. Not in limitation of the foregoing, the New Lender acknowledges and
agrees that (i) it has, independently and without reliance upon the
Administrative Agent, any other Lender, counsel to the Administrative Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrowers, the Subsidiaries and other Affiliates
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Borrowers, the other Loan Parties, the Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered under the Loan Documents, the advice of its own counsel and such
other documents and information as it has deemed appropriate, made its own
credit and legal analysis and decision to become a Lender under the Credit
Agreement; (ii) it will, independently and without reliance upon the
Administrative Agent, or any other Lender or counsel to the Administrative Agent
or any of their respective officers, directors, employees and agents, and based
on such review, advice, documents and information as it shall deem appropriate
at the time, continue to make its own decisions in taking or not taking action
under the Loan Documents; and (iii) except as expressly provided in the Credit
Agreement or any other Loan Document, the Administrative Agent shall have no
duty or responsibility whatsoever, either initially or on a continuing basis, to
provide the New Lender with any credit or other information with respect to the
Borrowers, any Subsidiary or any other Loan Party or to notify the New Lender of
any Event of Default.
 
Section 3. Address and Payment Instructions. The New Lender specifies as its
address for notices under the Credit Agreement and as its lending office for all
Loans, the offices set forth as such on its Administrative Questionnaire
delivered to the Administrative Agent. All payments to be made to the New Lender
under the Credit Agreement shall be made as provided in the Credit Agreement in
accordance with the payment instructions set forth on the Administrative
Questionnaire.
 
Section 4. Effectiveness of Agreement. This Agreement shall not be effective
until this Agreement is executed and delivered by the New Lender and
acknowledged by the Administrative Agent and the Borrowers.
 
Section 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
 
Section 6. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

2

--------------------------------------------------------------------------------

 

 
 
Section 7. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.
 
Section 8. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the New Lender, the
Administrative Agent and the Borrowers.
 
Section 9. Binding Effect. This Agreement shall be binding upon the New Lender,
and its successors and permitted assigns and shall inure to the benefit of the
Borrowers, the Administrative Agent, and the Lenders, and their respective
successors and permitted assigns.
 
Section 10. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.
 
Section 11. Entire Agreement. This Agreement embodies the entire agreement of
the parties with respect to the subject matter hereof and supersedes all other
prior arrangements and understandings relating to the subject matter hereof.
 
[Signatures on Next Page]
    

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Joinder Agreement as
of the date and year first written above.
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:    /s/ Linda D Coley
Name:    Linda D. Coley, CFA
Title:    Senior Vice President

4

--------------------------------------------------------------------------------

 

 
 

        
Acknowledged and Accepted as of the
date first written above.
 
SUNTRUST BANK, as Administrative Agent
 
 
By:    /s/ K. Scott Bazemore
Name: K. Scott Bazemore
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Joinder Agreement]

5

--------------------------------------------------------------------------------

 

 
 
 
Acknowledged and Accepted as of the
date first written above.
 
FORTEGRA FINANCIAL CORPORATION
LOTS INTERMEDIATE CO., as Borrowers
 
 
By:    /s/ Michael Vrban
Name: Michael Vrban
Title: EVP & Chief Accounting Officer
 

6